Gtlfillan, C. J.
The verdict should be set aside on two grounds. First, the court erred in admitting the printed paper “Exhibit B.” There was nothing to verify it as made by plaintiff, or as coming from him. Eor aught that appears, it may have been made by defendant, or any one else not connected with plaintiff. Second, the transaction upon which defendant relies as a defence to the note sued on, was had with one Wise, and there is no evidence whatever that Wise was, either by previous appointment or subsequent ratification, the agent of the plaintiff.
Order reversed, and new trial ordered.